Citation Nr: 0937602	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-27 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a skin disorder.  

2.  Entitlement to service connection for a skin disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active service from July 1944 to April 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision by the St. Paul 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In November 2007, the RO determined that new 
and material evidence had been received, but denied the claim 
on the merits.  

Before reaching the merits of the Veteran's claims, the Board 
must first rule on the matter of reopening of the claim for 
service connection for a skin disorder.  That is, the Board 
has a jurisdictional responsibility to consider whether it is 
proper for the claim to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As 
determined below, the claim is reopened.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1978 decision, the RO denied service connection 
for a skin disorder.  A notice of disagreement was not 
received within the subsequent one-year period.

2.  In a July 2003 rating decision, service connection for 
jungle rot was denied and the Veteran perfected an appeal to 
the Board.  

3.  In an August 2006 decision, the Board denied service 
connection for a skin disorder characterized as jungle rot.  

4.  Evidence submitted since the Board's August 2006 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2006 Board decision, in which the Board denied 
service connection for a skin disorder characterized as 
jungle rot is final.  38 U.S.C.A. § 7104(b) (West 2002 & 
Supp. 2008).

2.  New and material evidence has been received since the 
Board's August 2006 decision; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

With regard to the issue of whether new and material evidence 
has been received to reopen the claim of service connection 
for a skin disorder, the Veteran's claim is being granted to 
the extent that it is reopened.  

As such, any deficiencies with regard to VCAA are harmless 
and nonprejudicial.


New and Material

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002 & supp. 2008).  

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but do not absolve a claimant from the 
requirement of demonstrating current disability and a nexus 
to service, as to both of which competent medical evidence is 
generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).  

Thus, the provisions of 38 U.S.C.A. § 1154(b) do not allow a 
combat veteran to establish service connection with lay 
testimony alone.  Rather, the statute relaxes the evidentiary 
requirements for determining what happened during service and 
is used only to provide a factual basis for a determination 
that a particular disease or injury was incurred or 
aggravated in service, not to link the service problem 
etiologically to a current disability.  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).

In a May 1978 rating decision, service connection for a skin 
condition, unspecified, was denied by the RO on the basis 
that a skin condition was not shown by the evidence of 
record.  The Veteran was notified of the denial and of his 
procedural and appellate rights in a June 1978 letter.  A 
notice of disagreement was not received within the subsequent 
one-year period.  Therefore, the RO's May 1978 rating 
decision is final.  38 U.S.C.A. § 7105.  The evidence of 
record at that time included the service treatment records 
which did not reveal any inservice skin abnormalities.  On 
his April 1946 separation examination, the skin was normal.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed.  See 38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Subsequent to the May 1978 rating decision, additional 
evidence was added to the claims file.  These records 
consisting of private medical records show that the Veteran 
was treated for onychomycosis in April 1977; a July 2003 VA 
ear examination; published information about the USS 
Birmingham; service photographs (but not of a skin disorder); 
and a letter from M.W.P. in which the author indicated that 
the Veteran had served in the USS Birmingham's boiler room 
and he had jungle rot, which covered him from head to foot.  

In a July 2003 rating decision, service connection for jungle 
rot was denied.  The Veteran perfected an appeal as to that 
determination.  

Thereafter, additional evidence was received.  In April 2004, 
a letter was received from S.B. who indicated that she had 
known the Veteran for approximately 50 years (from about 
1954) and had seen him suffer from multiple skin problems 
including rashes and severe itching.  She stated that the 
Veteran told her of his experiences aboard the USS Birmingham 
which included exposure to extreme heat and humidity as well 
as to rats, mice, and mosquitoes and food borne illnesses.  

Also added to the records were an April 2004 VA posttraumatic 
stress disorder (PTSD) examination; a picture of a man 
suffering from a skin disorder which the Veteran indicated 
was not as bad as how his body appeared while in the South 
Pacific and since that time; and VA medical records dated 
through August 2006.  

These medical records reflected diagnoses of scars on the 
legs from jungle rot, actinic keratosis, stasis dermatitis, 
hyperkeratotic papules and plaques, and possible basal cell 
cancer.  In particular, a February 2006 VA treatment record 
notes that the Veteran reported that he had developed jungle 
rot during active service due to the extreme heat encountered 
aboard USS Birmingham.  He clarified that he had been unable 
to shave for a 14 month period due to the rash.  The Veteran 
reported that he still had a skin disorder associated with 
jungle rot.

The Veteran also presented his own written contentions.  He 
stated that he suffered from jungle rot during service and 
still had that disorder.  He related that he would get rashes 
and used cream for relief.  He related that he had been 
treated for prickly heat/impetigo since World War II.  It was 
also argued that the USS Birmingham had been struck by a 
kamikaze aircraft during combat and that the service 
treatment records showing treatment of a skin disorder may 
have been destroyed in the attack.

In an August 2006 decision, the Board denied service 
connection for a skin disorder characterized as jungle rot.  
In that determination, the Board conceded that the Veteran 
had combat service while aboard the USS Birmingham.  However 
the Board determined that jungle rot was not shown during 
service or thereafter.  Although the Veteran had post-service 
diagnoses of multiple skin disabilities, there was no 
competent nexus evidence linking those disabilities to 
service or showing that they are actually jungle rot.  It was 
noted that while 38 U.S.C.A. § 1154(b) applied to the 
Veteran, that law does not eliminate the need for competent 
nexus evidence.  

As noted above, the Board's August 2006 decision is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).  
Thereafter, the Veteran sought to reopen his claim of service 
connection for a skin disorder.  Thus, the Board must 
determine whether new and material evidence has been received 
since that decision.

The additional evidence which has been added to the record 
since 2006 consists of photocopies of inservice photographs 
(not of a skin disorder), medical evidence from St. Mary's 
Duluth Clinic, VA medical records including another PTSD 
examination, and the Veteran's contentions.  

The Board notes that the photographs do not reflect a skin 
disorder.  Thus, that evidence is not new and material.  

With regard to the medical evidence, the records reflect 
continued medical evidence of diagnosed skin disabilities 
including actinic keratosis, stasis dermatitis, seborrheic 
dermatitis, seborrheic keratosis, onychomycosis, 
neurodermatitis, and tinea infection.  The records from St. 
Mary's Duluth Clinic show ongoing skin problems since 1958, 
the beginning date the records from this facility are dated; 
additionally, physicians noted that a rash had been present 
since the military.  

The Veteran also now contends that his skin disorder, 
particularly, actinic keratosis, is related to sun exposure 
in the South Pacific during service.  In general, the Court 
has acknowledged that there are a number of skin lesions that 
may be precipitated by sun exposure.  For instance, actinic 
keratosis is a sharply outlined, red or skin-colored, flat or 
elevated rough or warty growth which may give rise to 
squamous cell carcinoma ... and is caused by excessive 
exposure to the sun."  Douglas v. Derwinski, 2 Vet. App. 103, 
105 (1992).  This is a new contention.  

In viewing the new evidence in its totality, particularly 
competent evidence of ongoing skin problems over decades, and 
in light of the new contention and Court precedent as to that 
matter, the Board finds that the additional evidence is new 
and material because it relates to an unestablished fact 
necessary to substantiate the claim, and therefore raises a 
reasonable possibility of substantiating the claim.  

Therefore, new and material evidence has been received since 
the Board's August 2006 decision; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.




ORDER

The application to reopen the claim of service connection for 
a skin disorder is granted.


REMAND

As noted above, the claim of service connection for a skin 
disorder has been reopened.  The Veteran's representative has 
requested that the Veteran be afforded a VA examination.  The 
Board recognizes that the Veteran may have difficulty 
attending a VA examination.  Therefore, the Veteran should be 
scheduled for a VA examination at his local VA facility.  If 
he is unable to attend, a VA examiner should nevertheless 
provide a medical opinion based upon review of the record as 
to whether a current skin disability is etiologically related 
to service.  

The Veteran should also be sent VCAA notice pertaining to 
direct service connection. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority 
pertaining to direct service connection for a 
skin disorder.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 
7-2004 (July 16, 2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 

(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 

(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide.

2.  Schedule the Veteran for a VA skin 
examination to determine the nature and 
etiology of any current skin disability.  
Any indicated tests should be 
accomplished.  The examiner should review 
the claims folder prior to examination.  
The examiner should opine as to the 
inquiries below.  

If the Veteran is unable to report for a 
VA skin examination, a VA examiner should 
review the claims file and opine as to 
the inquiries below.  

The examiner should identify all 
skin disabilities present.  As to 
each skin disability, the examiner 
should opine as to whether it is 
more likely than not, less likely 
than not, or at least as likely as 
not, that each skin disability is 
related to service.  As to actinic 
keratosis, the examiner should 
specifically address whether this 
diagnosis is etiologically related 
to inservice sun exposure.  If the 
Veteran has skin cancer of any kind, 
the examiner should also opine if it 
was manifest within one year of 
service separation and if it is more 
likely than not, less likely than 
not, or at least as likely as not, 
that each skin disability is related 
to service.  

The examiner should provide rationale for 
all opinions provided.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


